DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-04-2020.
Applicant’s election without traverse of the invention of claims 1-9 in the reply filed on 05-04-2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 6796316) in view of JP2010141076 (with English language translation provided by applicant, hereafter referred to as ‘076).
Claim 1: As shown in figure 1, Park teaches a substrate processing apparatus, comprising: a process vessel 100 configured to accommodate and process a substrate (wafer, col 3, lines 1-7); a first injectors 131 located inside the process vessel and configured to discharge a first processing gas (first reaction gas) into the process vessel (col 3, lines 45-50); a processing gas supply pipe 220 located outside of the process vessel and connected to the first injector 131 and configured to supply the first processing gas to the first injector (col 5, lines 58-64); a first valve V2 located in the processing gas supply pipe (col 6, lines 5-12); an exhaust part 410 (exhaust pump) configured to exhaust the process vessel (col 7, lines 35-40); a bypass pipe 280 branched at a predetermined position (two specific branching points are shown, connecting these, each having their own additional valves in figure 1) closer to the process vessel than the first valve in the processing gas supply pipe and configured to connect the processing gas V18 located in the bypass pipe (col 7, lines 20-25).  Park further teaches measuring the pressure in the system using a pressure measuring portion and using that signal to control a throttle valve (TV) to control the pressure in the system (col 9, lines 47-53) and teaches that along exhaust pipe 400 (between process vessel 100 and exhaust part 410 exists a bypass pipe that connect the exhaust pipe to element CVG1 (there are similar bypass pipes operating the same for CVG2 and CVG0).  A person skilled in the art would recognize, much like the IG element is an ionization gauge (a type of pressure sensor), that CVG elements are the 0th, 1st, and 2nd convectron gauges (another type of pressure sensor) for measuring the internal pressure in the exhaust pipe and would expect these structures to anticipate applicant’s claimed structure.  However, Park does not itself identify what those structures are.
‘076 is also directed towards a substrate processing apparatus [0001], which as shown in figure 6 includes an exhaust pipe 231 between the exhaust part 246 [0050] and a process vessel 203 [0037].  However, it further shows a pressure sensor 245 being placed on a bypass exhaust pipe branched from the exhaust pipe to measure the pressure in the exhaust pipe in order to be able to set the pressure of the chamber to a desired pressure by controlling the valve [0050].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a bypass exhaust pipe to measure the pressure in the exhaust pipe, as taught by ‘076 in order to be able to control the operation of the valve and thus set the pressure of the processing chamber to a desired level (which could even be atmospheric pressure), since it was a known structure for performing that desired operation of Park and doing so would produce no more than predictable results (claim 1).


Claim 6: as shown in figure 1, Park teaches a fifth valve V3 located between the processing vessel and the predetermined position (branch point of the bypass pipe, col 6, lines 8-13).
Claim 7: Park teaches the apparatus, further comprising: a second injector 133 configured to supply a second processing gas (col 3, lines 45-55) from line 240 into the process vessel (through connection line 122¸col 3, lines 20-30), wherein the first injector is configured to supply, as the first processing gas, a raw material gas used when a film forming process is performed on the substrate, and the second injector is configured to supply, as the second processing gas, a gas which reacts with the raw material gas to generate a reaction product (col 9, lines 15-60).  The apparatus of Park in view of Ishii is capable of performing such a process.
It is noted that language directed to how the apparatus is operated to form a reaction product in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  
Claims 2-5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 6796316) in view of JP2010141076 (with English language translation provided by applicant, hereafter referred to as ‘076) in view of Ishii (US 20100186667).
Claim 2: Park teaches using valves to control the operation of the exhaust part (col 9, lines 10-15). Park further teaches having an appropriate signal exchange and control for the operation of the valves in the apparatus (col 9, lines 45-54), but it does not specifically identify a controller device that is operating those valves.
However, Ishii is also directed towards an apparatus that can be used for ALD processing of substrates [0005], and it similarly teaches controlling the chamber, but further 7 to automatically perform the control operations for the apparatus to perform the desired processes [0047].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include a controller, like taught by Ishii, in the apparatus of Park in order to perform the control operations of the apparatus during use, including operating the valves that Park teaches should be controlled during use, because such controllers were known to the art and in order to automate the control process and thus not require a human operator to perform all of the required manipulations for processes to occur effectively (claim 2).
Claim 3:  as shown in figure 1, Park teaches an exhaust pipe 400 between the process vessel 100 and the exhaust part 410 (col 3, lines 4-6) and the bypass pipe 280 is connected to it.
Claim 4:  as shown in figure 1, Park teaches valves, including a third valve TV  in the exhaust pipe 400 (col 9, lines 10-15).  The apparatus of Park in view of Ishii is capable of performing such a process.
It is noted that language directed to how the apparatus is operated to form a reaction product in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  
Claim 5:  as shown in figure 1, Park teaches a second valve V10 that can be considered to be in the bypass pipe (which includes 280) and a number of valves which can be interpreted to be the fourth valve.  These possible fourth valves include  V23 or V24 or the unnumbered, but indicated valve which is shown to be in the bypass pipe closest to where it connects with 
Claim 8: Park teaches that its apparatus can be used to perform processes like ALD (col 1, lines 5-22), but it does not specifically teach the claimed details of the processing chamber.
Ishii is also directed towards an apparatus that can be used for ALD processing of substrates [0005], but it further teaches that a conventional design of such chambers is known as a vertical heat processing apparatus [0007], which allows for batch processing of plural substrates at once [0004].  This process vessel, as shown in figure 2, it has a vertically-elongated substantially-cylindrical shape (reaction tube 2)[0027], the first injector 42 and the second injector 43 vertically extending along an inner peripheral surface of the process vessel[0028], the substrate W is mounted in a substrate holder 41 configured to hold a plurality of substrates in a horizontal posture at vertical intervals [0031], and the apparatus further comprises: a heater 3 located outside the process vessel 2 and configured to heat the substrate inside the reaction vessel [0027].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a processing chamber as taught by Ishii in the apparatus of Park, since it was a specifically known design of a conventional form for such ALD processing apparatuses which would further allow for plural substrates to be processed at the same time in batches and doing so would produce no more than predictable results (claim 8).
	Claim 9: as discussed for claim 8, Park and Ishii teach performing such ALD processes.  And as discussed for claim 7, Park further teaches such alternating supplying of the first and second processing gases (col 9, lines 15-60).  The apparatus of Park in view of Ishii is capable of performing such a process.
It is noted that language directed to how the apparatus is operated to form a reaction product in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15956225 (reference application) in view of JP2010141076 (with English language translation provided by applicant, hereafter referred to as ‘076). 
Although the claims at issue are not identical, they are not patentably distinct from each other because while the ‘225 claims include a few additional limitations, they appear to anticipate the limitations in the instant application, though they are presented in different combinations or permutations and the specific claimed intended uses are possible for both.  Regarding the new requirement of a bypass exhaust pipe, as discussed in the action above, in view of ‘076, it is obvious to include such a feature in order to control the pressure in the chamber during operation.
Response to Arguments
Applicant's arguments filed 11-05-2020 have been fully considered but they are not persuasivein view of the new grounds of rejection necessitated by amendment.
In response to the claim amendments, the 112 2nd rejection has been withdrawn.
The new claim limitations have been considered above.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712